          Case 19-03102 Document 10 Filed in TXSB on 03/11/19 Page 1 of 1



                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION                                              ENTERED
                                                                                              03/11/2019


In re:                                                 Chapter 11

VANGUARD NATURAL RESOURCES, LLC, et                    Case No. 17-30560
al.,
                                                       (Jointly Administered)
                         Reorganized Debtors.

VANGUARD NATURAL RESOURCES, LLC,

                         Plaintiff,                    Adv. No. 19-03102
   v.

CLARKO OILFIELD SERVICES, INC.,

                         Defendant.


                                        AGREED ORDER

         By agreement of the parties, Defendant Clarkco Oilfield Services, Inc. is granted an extension

through April 8, 2019, in which to file an answer or other responsive pleading. No defense

or relief is waived by reason of this extension.

Date:
Signed: March 11, 2019
                                                     ______________________________
                                                     ____________________________________
                                                                Marvin Isgur
                                                                     Marvin Isgur
                                                        United States Bankruptcy Judge
                                                         United States Bankruptcy Judge
